UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7240


JASON JEFFERSON,

                Plaintiff - Appellant,

          v.

DUANE GREY, Mr., Mental Health Clinician; KING, Mrs., Mental
Health Clinician,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00105-JAG)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Jefferson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jason   Jefferson      appeals      the    district      court’s       order

dismissing without prejudice his 42 U.S.C. § 1983 (2006) action

for noncompliance with a court order.                    A plaintiff’s failure to

comply    with    an    order    of   the       court    may    warrant      involuntary

dismissal.       Fed. R. Civ. P. 41(b).            We review a district court’s

dismissal under Rule 41(b) for abuse of discretion.                           Ballard v.

Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989).                         We have reviewed

the record and find no reversible error.                      Accordingly, we affirm

for the reasons stated by the district court.                         See Jefferson v.

Grey,    No.    3:13-cv-00105-JAG        (E.D.      Va.       July   18,     2013).     We

dispense       with    oral     argument    because           the    facts    and     legal

contentions      are   adequately      presented         in    the   materials      before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2